Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 1 of 7 PageID #: 320




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

 DAVID L. THORPE,                     )
                                      )
                   Plaintiff          )
                                      )
             v.                       )      Cause No. 1:19-CV-2988 RLM-MPB
                                      )
 INDIANA ELECTRICAL WORKERS           )
 PENSION TRUST FUND, I.B.E.W.,        )
                                      )
                   Defendant          )


                               OPINION AND ORDER

       This dispute arises out of a disagreement regarding the payment of

 retirement benefits from a multi-employer pension plan governed by ERISA.

 David L. Thorpe brings two claims for pension benefits against the Indiana

 Electrical Workers Pension Trust Fund, I.B.E.W. The first is a claim for pension

 plan benefits and rights under the Employee Retirement Income Security Act of

 1974, and the second is an alternative claim for benefits under a theory of

 estoppel. The fund moves for judgment on the pleadings as to the second claim.

 For the reasons set forth below, the court GRANTS the defendant’s motion.

       A party may move for judgment on the pleadings after the pleadings are

 closed. Fed. R. Civ. P. 12(c). “To survive a motion for judgment on the pleadings,

 a complaint must state a claim to relief that is plausible on its face.” Milwaukee

 Police Ass’n v. Flynn, 863 F.3d 636, 640 (7th Cir. 2017) (quoting Wagner v. Teva

 Pharm. USA, Inc., 840 F.3d 355, 357–358 (7th Cir. 2016)). The court construes
Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 2 of 7 PageID #: 321




 the complaint in the light most favorable to the nonmoving party, accepts all

 well-pleaded facts as true, and draws all reasonable inferences in the plaintiff’s

 favor. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell v. City of Chicago, 835

 F.3d 736, 738 (7th Cir. 2016). A Rule 12(c) motion can be granted “when it

 appears beyond a doubt that the plaintiff cannot prove any facts to support a

 claim for relief and the moving party demonstrates that there are no material

 issues of fact to be resolved.” Moss v. Martin, 473 F.3d 694, 698 (7th Cir. 2007).

       The following facts are taken from Mr. Thorpe’s complaint and accepted as

 true for the purpose of deciding the fund’s motion. Mr. Thorpe has been a

 participant in the defendant pension fund since 1978. In 2006, he and his wife,

 Kathleen, divorced. During their divorce proceedings, a court entered a domestic

 relations order that divided Mr. Thorpe’s pension benefits between him and Mrs.

 Thorpe. The pension fund administrator accepted the domestic relations order

 and entered a qualified domestic relations order (QDRO) to show in Mr. Thorpe’s

 pension plan that part of his benefits were payable to Mrs. Thorpe.

       Mr. Thorpe applied for his pension in May 2008. He elected a 10-year

 certain pension option; the pension fund administrator confirmed the election

 and told Mr. Thorpe he would receive $3,847 per month. Mr. Thorpe asked Carol

 Lyons, a representative of the fund, if the $3,847 per month figure was accurate

 in light of the QDRO awarding Ms. Thorpe a portion of his benefits. Ms. Lyons

 asked the fund’s actuarial service for a benefits calculation for Mr. Thorpe. She

 forwarded the actuarial service’s report to the fund’s counsel, who said that

                                         2
Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 3 of 7 PageID #: 322




 under the QDRO, the benefits payable to Mrs. Thorpe didn’t need to be

 segregated until she elected to begin receiving them, and until then, Mr. Thorpe

 could receive 100 percent of his monthly benefit.

       Mrs. Thorpe applied to receive her benefits from the pension fund in April

 2018. The pension fund, the actuarial service, and the pension fund’s counsel

 (which had changed since 2008) revisited the QDRO and recalculated Mr. and

 Mrs. Thorpe’s benefits. In June 2018, the fund wrote Mr. Thorpe a letter to tell

 him that there had been an error in its interpretation of the QDRO and that his

 pension would be reduced so it could recoup the overpayment he’d been

 receiving for ten years. Mr. Thorpe appealed the pension fund’s decision. The

 fund upheld its decision, and this suit followed.

       The fund characterizes Count II of Mr. Thorpe’s complaint as a state law

 claim for estoppel and argues that ERISA preempts such a claim. When faced

 with an assertion of “conflict preemption” under ERISA:




                                         3
Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 4 of 7 PageID #: 323




       [t]he statute provides the starting point for [the court’s] analysis.
       Section 514(a) [29 U.S.C. § 1144(a)] says that ERISA shall supersede
       any and all State laws insofar as they may now or hereafter relate to
       any employee benefit plan. The trick, as the Court explained in New
       York State Conference of Blue Cross & Blue Shield Plans v. Travelers
       Insurance Co., 514 U.S. 645 (1995), is to determine how close a
       relation the state law must have to the plan. In Shaw v. Delta Air
       Lines, Inc., 463 U.S. 85 (1983), the Court held that [a] law relates to
       an employee benefit plan, in the normal sense of the phrase, if it has
       a connection with or reference to such a plan. It went on to stress
       that ERISA does not preempt only state laws specifically designed to
       affect employee benefit plans, or only state laws dealing with the
       subject matters covered by ERISA. Instead, as the Court reiterated
       later in Aetna Health Inc. v. Davila, 542 U.S. 200 (2004), ERISA
       includes expansive pre-emption provisions, which are intended to
       ensure that employee benefit plans regulation would be exclusively
       a federal concern.

 McDonald v. Household Int., Inc., 425 F.3d 424, 428 (7th Cir. 2005) (quotations,

 citations, and parallel citations omitted).

       While ERISA’s preemption provisions are expansive, the party asserting

 the preemption defense “bear[s] the considerable burden of overcoming the

 starting presumption that Congress does not intend to supplant state law.” De

 Buono v. NYSA-ILA Med. and Clinical Servs. Fund, 520 U.S. 806, 814 (1997)

 (quotations and citations omitted). This is especially true for areas traditionally

 left to the states for regulation. Trustees of the AFTRA Health Fund v. Biondi,

 303 F.3d 765, 775 (7th Cir. 2002). For the court to determine “whether the

 normal presumption against pre-emption has been overcome in a particular

 case, [the court] must go beyond the unhelpful text and the frustrating difficulty

 of defining its key term,” De Buono v. NYSA-ILA Fund, 520 U.S. at 813-814

 (quotations and citations omitted), and “look both to the objectives of the ERISA

 statute as a guide to the scope of the state law that Congress understood would
Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 5 of 7 PageID #: 324




 survive as well as to the nature of the effect of the state law on ERISA plans.”

 Egelhoff v. Egelhoff, 532 U.S. 141, 147 (1997) (quotations and citations omitted);

 see also AFTRA Health Fund v. Biondi, 303 F.3d at 776, n.8 (“we join the First

 Circuit in concluding that when the nexus between a state law and ERISA is less

 than clear, federal courts are required to evaluate the law in light of ERISA’s

 statutory objectives—regardless of which category of preemption the state law

 might fall under.”).

       In short, the court must decide whether Mr. Thorpe’s estoppel claim is of

 the type Congress intended to supplant when it passed ERISA, and also what

 effect the law upon which this claim is brought has on ERISA plans, all the while

 keeping in mind ERISA’s stated objectives:

       to protect . . . the interests of participants . . . and their beneficiaries,
       by requiring the disclosure and reporting . . . of financial and other
       information . . . by establishing standards of conduct, responsibility,
       and obligation for fiduciaries of employee benefit plans, and by
       providing for appropriate remedies, sanctions and ready access to
       the Federal courts . . . and by improving the equitable character and
       soundness of such plans by requiring them to vest the accrued
       benefits of employees with significant periods of service, to meet
       minimum standards of funding, and by requiring termination
       insurance.

 AFTRA Health Fund v. Biondi, 303 F.3d at 774 (quoting 29 U.S.C. § 1001(b)-(c))

 (quotations and citations omitted). For this purpose:

       the Supreme Court has identified at least three instances where a
       state law can be said to have a connection with or reference to
       employee benefit plans, when it (1) mandates employee benefit
       structures or their administration, (2) binds employers or plan
       administrators to particular choices or precludes uniform
       administration practice, thereby functioning as a regulation of an
                                            5
Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 6 of 7 PageID #: 325




       ERISA plan itself, and (3) provides an alternate enforcement
       mechanism to ERISA.

 AFTRA Health Fund v. Biondi, 303 F.3d at 775 (quotations and citations

 omitted).

       The fund argues that Mr. Thorpe seeks the same relief under his estoppel

 claim that he seeks under his ERISA claim, so any state law estoppel claim is

 preempted. Mr. Thorpe says in his complaint that he is making a claim for

 estoppel “in the alternative to, and not in addition to, Count I.” Section

 502(a)(1)(B) permits a plan participant to bring a civil action “to recover benefits

 due to him under the terms of his plan, to enforce his rights under the terms of

 the plan, or to clarify his rights to future benefits under the terms of the plan.”

 29 U.S.C. § 1132. A state law can’t provide an alternative enforcement

 mechanism to ERISA, AFTRA Health Fund v. Biondi, 303 F.3d at 775, so Mr.

 Thorpe can’t bring a claim for estoppel under state law.

       Mr. Thorpe argues that his estoppel claim is viable under the federal

 common law of ERISA, citing Black v. TIC Investment Corporation for the

 proposition that “estoppel principles generally apply to all legal actions.” 900

 F.2d 112, 115 (7th Cir. 1990). Mr. Thorpe’s arguments are unavailing. The circuit

 court in Black limited its application of estoppel principles, holding “that

 estoppel principles are applicable to claims for benefits under unfunded single-

 employer welfare benefit plans under ERISA. We express no opinion as to the

 application of estoppel principles in other situations.” 900 F.2d at 115. The

                                          6
   Case 1:19-cv-02988-RLM-MPB Document 25 Filed 08/04/20 Page 7 of 7 PageID #: 326




     circuit court has declined to extend its ruling in Black to claims against funded

     or multi-employer plans, noting that “allowing estoppel claims against funded,

     multi-employer plans may undermine the actuarial soundness of the plans.”

     Pearson v. Voith Paper Rolls, Inc., 656 F.3d 504, 509 at n.2 (7th Cir. 2011)

     (collecting cases). Bound by the precedent of this circuit, the court declines to

     extend the circuit court’s rulings.

           Based on the foregoing, the defendant’s motion for judgment on the

     pleadings as to Count II of the complaint [Doc. No. 9] is GRANTED.

           SO ORDERED.

           ENTERED: August 4, 2020



                                       /s/ Robert L. Miller, Jr.
                                     Judge, United States District Court




Distribution: All electronically
registered counsel of record




                                             7
